OPINION
{¶ 1} David Walker appeals from a judgment of the Xenia Municipal Court, which increased the amount of his monthly restitution payment.
 {¶ 2} The restitution ordered in this case relates to the care of seven bears that were seized by Greene County Animal Control after Walker failed to keep them confined. The trial court has repeatedly ordered Walker to pay for the county's cost of caring for the bears while litigation about their fate is pending. On August 8, 2005, the trial court reviewed a prior restitution order and concluded that Walker's monthly payment should be increased from $200 to $500. On appeal, Walker claims that this order exceeded the trial court's authority.
 {¶ 3} We have previously held that the trial court's earlier order of restitution in this case was not authorized by statute and that the trial court's proceedings in this matter denied Walker his due process rights. State v. Walker, Greene App. No. 2005 CA 36, 2006-Ohio-997; State v. Walker,164 Ohio App.3d 114, 2005-Ohio-5592, 841 N.E.2d 376. The reasons for these conclusions are thoroughly set forth in our prior opinions, and we will not reiterate them here. The August 8, 2005 judgment from which Walker now appeals, which was entered prior to our rendering the opinions cited above, suffers from the same infirmities. Walker's assignment of error is sustained.
 {¶ 4} The judgment of the trial court is reversed and vacated.
Grady, P.J. and Fain, J., concur.